Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing October 16, 2008 Gary Newberry US S ECURITIES AND E XCHANGE C OMMISSION Division of Corporation Finance treet, N.E. Washington, DC 20549 Re: Lucas Energy, Inc. Comment Letter dated September 19, 2008 Dear Mr. Newberry: Pursuant to our telephone conversation, Lucas will provide its proposed changes, amendments or modifications in response to the Comments of September 19, 2008, on or before October 20 th , and, upon acceptance of the proposals, Lucas would then amend the respective filings. Respectfully, Christopher Dieterich DIETERICH & MAZAREI Counsel to Lucas Energy, Inc. 1
